Citation Nr: 1112360	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  08-36 843A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether the termination of a separate compensable rating for sleep apnea was appropriate.

2.  Entitlement to a disability rating in excess of 60 percent for asthma with sleep apnea.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1995 to October 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2008 and March 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  The January 2008 rating decision denied a rating in excess of 60 percent for the Veteran's service-connected asthma.  The March 2009 rating decision reduced the rating for sleep apnea from 50 percent to zero percent, and combined it with the service-connected asthma, which was noted to be rated as 60 percent disabling, effective July 1, 2009.

In May 2010, the Veteran testified before the undersigned Veterans Law Judge at a hearing on appeal at the RO (Travel Board hearing); a copy of the transcript has been associated with the record.

The Board notes that after the statement of the case was issued, the Veteran submitted additional medical evidence on two separate occasions.  In a February 2010 letter, the Veteran waived his right to initial consideration of the additional evidence by the RO.  In a December 2010 letter, the Veteran did not specifically waive his right to initial consideration of the evidence by the RO.  However, as the additional evidence is merely cumulative or redundant of the evidence previously of record, the Board may proceed with the appeal.  See 38 C.F.R. 
§ 20.1304 (2010).


The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a January 2008 rating decision, the RO granted service connection for sleep apnea; a 50 percent rating was assigned under Diagnostic Code 6847.

2.  In a November 2008 rating decision, the RO determined that the assignment of a separate 50 percent evaluation for sleep apnea was clear and unmistakable error; it was proposed that the rating for sleep apnea would be reduced to zero percent, and the sleep apnea disability would be subsumed into the 60 percent evaluation for the Veteran's service-connected asthma.

3.  The March 2009 rating decision on appeal reduced the disability evaluation for sleep apnea from 50 percent to zero percent, and combined it with the service-connected asthma, and evaluated the entire disability (asthma with sleep apnea) as 60 percent disabling.

4.  The RO complied with the procedural requirements for reducing the appellant's disability rating, to include proper notification of the proposal to reduce the disability rating and giving him an opportunity to submit evidence.

5.  The disability rating for the appellant's service-connected sleep apnea had been in effect for less than five years at the time it was reduced.

6.  The Veteran's asthma with sleep apnea is predominantly manifested by asthma; Forced Expiratory Volume in one second (FEV-1) is 76.8 percent of predicted; Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) is 75; there are at least monthly visits to a physician for required care of exacerbations, and at least three courses of systemic corticosteroids per year.


CONCLUSIONS OF LAW

1.  The RO satisfied the procedural requirements governing the reduction in ratings prior to effectuating its March 2009 rating decision implementing the proposed reduction of the separate 50 percent rating for sleep apnea.  38 C.F.R. § 3.105(e) (2010).

2.  The reduction of the appellant's disability rating for sleep apnea from 50 percent to zero percent and the combination of it with the service-connected asthma was warranted, and the requirements for restoration of a separate compensable rating for sleep apnea have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.105(e), 3.344, 4.2, 4.13, 4.96, 4.97, Diagnostic Codes 6602, 6847 (2010).

3.  The criteria for a rating in excess of 60 percent for asthma with sleep apnea have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.96, 4.97, Diagnostic Codes 6602, 6847 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

The Board notes that in letters dated in June 2007 and October 2007, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate his claim for an increased rating for asthma, as well as what information and evidence must be submitted by the Veteran and the types of evidence that will be obtained by VA.  Additionally, the notice letters informed the Veteran as to disability ratings and effective dates.

Because the notice pursuant to Dingess came before the initial adjudication of the increased rating claim, the timing of the notice complied with the requirement that the notice must precede the adjudication.  Thus, the Board concludes that the duty to notify has been met.

With respect to the issue of the propriety of the rating reduction from 50 percent to zero percent for the Veteran's sleep apnea, VA has met all statutory and regulatory notice and duty to assist provisions for ratings reductions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2010).

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and VA examination reports, and private medical evidence.  Also of record and considered in connection with the appeal are various written statements submitted by the Veteran and his representative.  The Veteran was also afforded the opportunity to present testimony at a hearing before the undersigned Veterans Law Judge.  

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process, identifying pertinent medical evidence and submitting evidence.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Governing Laws and Regulations for Rating Reductions

Disability ratings are intended to compensate reductions in earning capacity as a result of the specific disorder.  The ratings are intended, as far as practicably can be determined, to compensate the average impairment of earning capacity resulting from such disorder in civilian occupations.  See 38 U.S.C.A. § 1155.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. §§ 4.1 and 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  It is also necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor.  See 38 C.F.R. § 4.3.

While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  If there is a question as to which evaluation to apply to a veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  The usual reduction procedure contemplates a situation where an actual change in the conditions, for better or worse, has occurred and not merely a difference in thoroughness of the examinations or in use of descriptive terms.  See 38 C.F.R. 
§ 4.1.  Alternatively, decisions made on the basis of clear and unmistakable error are to be reversed or amended, including determinations as to degree of disability.  See 38 C.F.R. § 3.105(a).  There is no requirement for a showing of actual improvement in reducing a rating originally granted on the basis of clear and unmistakable error.  Id.

When reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).

Laws and Regulations Pertaining to Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Evaluation of a disability includes consideration of the Veteran's ability to engage in ordinary activities, including employment, and the effect of symptoms on functional abilities.  38 C.F.R. § 4.10.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Respiratory disorders are rated under 38 C.F.R. § 4.97, Diagnostic Codes 6600 through 6817 and 6822 through 6847.  Pursuant to 38 C.F.R. § 4.96(a), ratings under those diagnostic codes will not be combined with each other.  Rather, a single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation only where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.96(a).

In a January 2008 rating decision, the RO granted service connection for sleep apnea.  Pursuant to this rating decision, the Veteran's sleep apnea was rated as 50 percent disabling under 38 C.F.R. § 4.97, Diagnostic Code 6847.  Under that code, a noncompensable rating is warranted for asymptomatic but documented sleep disorder breathing.  A 30 percent disability rating is warranted for persistent day-time hypersomnolence.  A 50 percent disability rating is warranted when the disability requires the use of a breathing assistance device such as a CPAP machine. A total, 100 percent, disability rating is warranted for chronic respiratory failure with carbon dioxide retention or cor pulmonale, or requires the use of a tracheostomy.  38 C.F.R. § 4.97, Diagnostic Code 6847.

The record reflects that the Veteran is also service-connected for asthma.  His asthma is rated as 60 percent disabling under 38 C.F.R. § 4.97, Diagnostic Code 6602.  As noted previously, ratings for coexisting respiratory conditions, such as bronchial asthma (Diagnostic Code 6602) and sleep apnea (Diagnostic Code 6847) will not be combined with each other.  38 C.F.R. § 4.96.  Instead, a single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  Id.  Thus, the Veteran may only receive a single rating under either Diagnostic Code 6602 or 6847.

Currently, the medical evidence of record suggests that his asthma is the predominant disease.  However, the Board must conduct a full review of the severity of his bronchial asthma and sleep apnea to determine which disability should be considered the predominant disability.

A July 2006 VA treatment record notes that the Veteran's asthma is mild intermittent to persistent.  He cycles through periods where he requires Albuterol up to four times a week.  A May 2006 study revealed mild obstruction, mostly affecting the small airways.  There was evidence of bronchodilator response in the small airways.  Measurements of the lung volumes were normal, while the Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO) was mildly increased.  

An August 2006 VA treatment record indicates that the Veteran was not using his CPAP machine since he lost weight.  His girlfriend told him that he no longer snores.  He has occasional wheezing but his breathing is stable.  He uses Asamanex instead of Aerobid, and continues using Foradil, Levalbuterol, and Montelukast.  He complained of worsening asthma.  

A May 2007 VA examination report notes that the Veteran has a productive cough, sputum, and anorexia.  There is no hemoptysis.  He gets wheezing from his asthma, which will sometimes impair his functioning at work as nurse.  He brings his own nebulizer machine to work and he uses it almost daily.  He sometimes takes off eight days a month due to the severity of his dyspnea.  He gets asthma attacks almost daily, even at work, despite the use of inhalers.  He feels fine in between the attacks, for several hours.  He uses the nebulizer machine prior to bedtime in order to prevent nocturnal wheezing.  He is on Foradil, Advair, Singulair, nebulizer solution, and Albuterol inhaler.  For each exacerbation, he is given oral prednisone for five to seven days.  He gained weight from this medication.  He gets daily wheezing despite the inhalers.  Severe attacks occur three times a month (where he goes to the emergency room for treatment).  He sees his primary care doctor for urgent treatments four times a month.  For every exacerbation, it will take two days for him to be fully functional.  Physical examination revealed that there was no cor pulmonale, RVH, or pulmonary hypertension.  Neck veins were not engorged.  His lungs sounded clear without crackles or wheeze.  Heart sounds were regular with no murmurs.  He does not have restrictive lung disease.  Pulmonary function tests were normal, with FVC at 86.6 percent of his predicted value.  His FEV-1 was 76.8 percent of his predicted value.  

A May 2007 VA treatment record notes that the Veteran was seen for consideration of Xolair therapy for his chronic persistent asthma.  He has been getting weekly allergy shots, but despite this, he has required frequent emergency room visits, as well as steroid bursts almost every month.  He has daily symptoms with activity and he experiences awakening at night.  It was noted that he also has obstructive sleep apnea for which he uses a CPAP mask.  Sometimes he uses this machine only intermittently, as it bothers his asthma.  He does feel improved on the CPAP mask, but he is unsure of the setting.  The impression was chronic persistent asthma.  It was indicated that he should be switched to Advair.  

A July 2007 VA treatment record notes that the Veteran was doing much better since starting Xolair and Advair.  He reported a decrease in use of his Albuterol inhaler.  The assessment was severe persistent asthma, which was improved with the start of Advair and Xolair.  He has not used steroids in the last six weeks, and has decreased use of Albuterol.  He was to continue Xolair, IT, Advair, Singulair, and Albuterol.  

An August 2008 consultation report from a private physician notes that the Veteran suffers from severe asthma.  The private physician noted that the Veteran is diagnosed as having moderate persistent asthma, for which he is currently on Xolair therapy.  He also uses Advair on a daily basis.  Further, the Veteran reports taking Medrol dosepak anywhere between three to four times a year.  The private physician opined that the Veteran's quality of life is affected in many ways.  Specifically, he gets short of breath on exertion, and he misses work.  

A private medical record from August 2008 notes that FVC was 90.7 percent of predicted.  FEV-1 was 81.1 percent of his predicted value.  FEV-1/FVC ratio was 75.  This was noted to be consistent with normal spirometry.  Following bronchodilator therapy, there was no significant improvement.  Diffusion capacity was also within normal limits.

An August 2009 VA pulmonary treatment record notes that the Veteran has not been hospitalized or visited an emergency room since April 2009.  The impression was clinically stable asthma with current regimen of Advair, Singulair, Albuterol, Xolair, and immunotherapy.  He also was noted to have obstructive sleep apnea, with no complaints and good compliance with/response to CPAP.

A February 2010 VA treatment record notes that the Veteran takes Advair, Singulair, Albuterol, and monthly Xolair for his asthma.  He also has sleep apnea, for which he uses a CPAP machine nightly.  

A May 2010 letter from H. E. Dincer, M.D., notes that the Veteran is treated with multiple medications in multiple forms (inhaled, pill form, and injection form) for his asthma.  He also uses a CPAP machine on a nightly basis for obstructive sleep apnea.  Dr. Dincer noted that asthma and obstructive sleep apnea are different conditions and require different treatment.  

A May 2010 letter from Dr Averilla-Obena indicates that the symptomatology of asthma and sleep apnea do not overlap or have common characteristics.  It was opined that a separate rating should be assigned for asthma and for sleep apnea.  

On the occasion of the aforementioned hearing on appeal, the Veteran testified the symptoms attributable to asthma are different from the symptoms experienced due to sleep apnea.  He detailed the medications taken for asthma.  The Veteran testified that uses a CRAP machine at night to help him sleep.  It was further pointed out that the Veteran's sleep apnea was preventing him from sleeping at night.  

Under Diagnostic Code 6602, a 60 percent disability rating is assigned upon a showing of FEV-1of 40-55 percent predicted or FEV- 1/FVC of 40- 55 percent, or at least monthly visits to a physician for required care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids. 

A 100 percent rating would be warranted for FEV-1 less than 40 percent predicted, or FEV-1/FVC less than 40 percent, or more than one attack per week with episodes of respiratory failure, or requiring daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  38 C.F.R. § 4.97, Diagnostic Code 6602.

Governing regulation requires that post-bronchodilator test results are to be used for disability evaluation purposes except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post-bronchodilator studies should not be done and states why, or unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  38 C.F.R. 
§ 4.96.

The Board has considered the application of Diagnostic Code 6602 in light of the restriction on multiple diagnostic code assignments under 38 C.F.R. § 4.96.  The May 2007 VA examination report indicates that pulmonary function tests were normal.  Specifically, the FEV-1 was 76.8 percent of predicted and FVC was 86.6 percent of his predicted value.  The FEV-1/FVC ratio was 75 percent.  In August 2008, the FEV-1 was 81.1 percent of predicted and FVC was 90.7 percent of predicted.  The FEV-1/FVC ratio was 75.  The appellant takes medications in pill form, inhaler form, and injection form.  He undergoes immunosuppressive therapy.  However, there is no evidence of more than one asthma attack per week with episodes of respiratory failure, or evidence that the Veteran's asthma requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  Thus, the criteria for a 60 percent rating, but no higher, under Diagnostic Code 6602 are met.

As stated, the provisions of 38 C.F.R. § 4.96 bar the combination of two ratings for coexistent respiratory conditions.  The assignment of a 60 percent rating for asthma is more favorable than a 50 percent rating for obstructive sleep apnea.  Thus, the Board finds that the most favorable result for the appellant is the presently assigned 60 percent for asthma, as of July1, 2009.

A higher rating is not possible, as the Veteran does not have any of the diagnoses required for a rating in excess of 60 percent for his pulmonary disabilities.  Notably, the Veteran does not have bronchiectasis (Diagnostic Code 6601), pulmonary emphysema (Diagnostic Code 6603), or chronic obstructive pulmonary disease (Diagnostic Code 6604).  As such, these diagnostic codes are not applicable in this instance.

In this case, the procedural requirements for rating reductions were met.  The RO issued a rating decision in November 2008, which proposed the reduction in the disability rating for the appellant's service-connected sleep apnea.  The appellant was advised of the proposed reduction in November 2008.  In response, the appellant submitted no evidence or argument.  The RO issued a rating decision in March 2009, implementing the proposed reduction, effective from July 1, 2009.  The appellant was notified of this reduction by letter dated in April 2009.

Regulations provide further that the effective date of the reduction is the last day of the month in which a 60-day period from notice of the reduction expires.  See 38 C.F.R. § 3.105(e).  Accordingly, making the reduction effective from July 1, 2009, was proper under the regulation.

In addition, for ratings in effect for five years or more, there are other specific requirements that must be met before VA can reduce a disability rating.  See 38 C.F.R. § 3.344.

The United States Court of Appeals for Veterans Claims (Court) has held that the appropriate dates to be used for measuring the five-year time period, according to VA regulation, are the effective dates, i.e., the date that the disability rating subject to the reduction became effective is to be used as the beginning date and the date that the reduction was to become effective is to be used as the ending date. See Brown v. Brown, 5 Vet. App. 413, 417-18 (1993).  The appellant was originally assigned the 50 percent disability rating for his sleep apnea in a rating decision of January 2008, and it was made effective from July 30, 2007.  Therefore, when his rating was reduced effective July 1, 2009, it had been in effect for less than five years, and the provisions of 38 C.F.R. § 3.344 do not apply.

In this case, then, the RO applied the regulations regarding the procedure for reductions in ratings properly.  The question that remains is whether the evidence on which the reduction was based supported the reduction.

The appellant was rated under Diagnostic Code 6847 prior to the decision reducing the rating.  As a result of the January 2008 rating decision, the appellant had been receiving a combined rating, 50 percent for sleep apnea under Diagnostic Code 6847 and 60 percent for bronchial asthma under the criteria of Diagnostic Code 6602, in violation of 38 C.F.R. § 4.96.  The March 2009 rating decision implementing the reduction gives as its reason clear and unmistakable error in the January 2008 rating decision, citing 38 C.F.R. § 3.105(a) and (e).  The asthma with sleep apnea was rated as 60 percent disabling under Diagnostic Code 6602, reducing the rating under 6847 to zero percent.   

The Board agrees that clear and unmistakable error occurred in the January 2008 rating decision.  A combined rating for disabilities under Diagnostic Codes 6847 and 6602 should not have been awarded.  See 38 C.F.R. § 4.96, supra.  Given that the asthma afforded the appellant the greater benefit, the RO determined that the separate 60 percent rating under Diagnostic Code 6847 rating was erroneously assigned.  As the appellant continued to meet the criteria for a 60 percent rating under Diagnostic Code 6602, the RO appropriately combined the disabilities, and kept the 60 percent rating for both issues instead.  The Board agrees with the RO action in every regard.  All due process requirements were met and the RO made appropriate findings of clear and unmistakable error.  The Board concludes that the reduction was appropriate.  See 38 C.F.R. § 3.105(a), (e).

In sum, the Board finds that the appellant's asthma is not manifested by showings of FEV-1of less than 40 percent predicted or FEV-1/FVC less than 40 percent, or more than one attack per week with episodes of respiratory failure, or daily use of systemic (oral or parenteral) corticosteroids at any time during the period on appeal.  Thus, the criteria for a rating in excess of 60 percent are not met.  The appellant's sleep apnea is not manifested by chronic respiratory failure with carbon dioxide retention or cor pulmonale, nor has it required a tracheostomy.  Thus, the criteria for a rating in excess of 50 percent are not met at any time during the period on appeal.  Given the appellant's 60 percent rating for asthma with obstructive sleep apnea and the operation of law, the Board concludes that the assignment of an additional compensable rating under Diagnostic Code 6847 is not permissible.

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).

The schedular evaluation for the appellant's asthma with sleep apnea disability is not inadequate.  The appellant's complaints reflect persistent asthma and difficulty breathing at night.  These are the symptoms compensated in the schedular criteria.  It does not appear that the appellant has an "exceptional or unusual" disability; he merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorders that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, 22 Vet. App. 111.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings.  The Board, however, concludes that the criteria for increased ratings have at no time been met.  Accordingly, further staged ratings are inapplicable. See id.

As such, the Board finds that the preponderance of the evidence is against the appellant's claims.  Consequently, the benefit-of-the- doubt rule does not apply, and the claims must be denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The reduction of the rating for sleep apnea from 50 percent to zero and the combination of sleep apnea with the service-connected asthma was proper.  The appeal is denied.  

A rating in excess of 60 percent for service-connected asthma with sleep apnea is denied.





REMAND

The Board finds the evidence of record has reasonably raised the issue of entitlement to a TDIU as an element of the increased rating claim on appeal.  With regard to a TDIU, the Board notes that the RO has not developed or adjudicated this issue.  However, the Court recently held that a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for an initial rating for a disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if during the course of an initial rating appeal, the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an initial rating is sought (in this case, the Veteran has alleged that he is unemployable due to his knee disabilities), then part and parcel with the initial rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id.  

Because entitlement to a TDIU is part of the Veteran's increased rating claim, the proper remedy here is for the Board to remand, rather than refer, the TDIU issue to the AOJ for proper development and adjudication.    

In this regard, VA's Office of General Counsel has stated that when the issue of entitlement to a TDIU for a particular service-connected disability or disabilities is raised in connection with a claim for an increased rating for such disability or disabilities, the Board would have jurisdiction to consider the TDIU issue.  If the Board determines that further action by the RO is necessary with respect to TDIU, the Board should remand rather than refer the TDIU issue for further development.  See VAOPGCPREC 6-96 at para. 12, 13 (August 16, 1996); Cf. Godfrey v. Brown, 7 Vet. App. 398, 409 (1995).  

Therefore, first, the AOJ should send a VCAA notice letter to the Veteran for his TDIU claim.  This letter should notify the Veteran and his representative of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim.  The notice should also indicate what information or evidence should be provided by the Veteran and what information or evidence VA will attempt to obtain on the Veteran's behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

Second, the AOJ should provide a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to the Veteran.  See M21-1MR, IV.ii.2.F.25.i.  

The VA examinations of record do not address whether any of the Veteran's service-connected disabilities renders him unemployable.  Therefore, such an opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Send a VCAA notice letter notifying the Veteran of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim on appeal.  This notice must indicate what information or evidence the Veteran should provide, and of what information or evidence VA will attempt to obtain on his behalf.  See 38 U.S.C.A. § 5103(a) and 38 C.F.R. 3.159(b).  This letter should also comply with the Court case of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Specifically, this letter should advise him concerning the elements of a disability rating and an effective date.  

2.  Send the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to fill out.  See M21-1MR, IV.ii.2.F.25.i.  

3.  Arrange for the Veteran to undergo a VA examination by an appropriate physician.  The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences to his claim for a higher rating.  The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the report of the examination should include discussion of the Veteran's documented medical history and assertions.  The examination should include any diagnostic testing or evaluation deemed necessary.  All clinical findings should be reported in detail.  

The examiner should provide an opinion as to whether it is at least as likely as not (ie., 50 percent or better probability) the Veteran's service-connected disabilities, either alone or in concert, prevent the Veteran from securing or following a substantially gainful occupation, without consideration of any nonservice-connected disorders and his advancing age.  In other words, the examiner should please definitively state whether the Veteran's service-connected asthma with sleep apnea would by itself or in concert with the other service-connected disabilities (urticaria, major depression, gastroesophageal reflux disease, otitis media, lumbar spine osteopenia, allergic rhinitis, and acne) prevent him from securing gainful employment. 

The examiner should provide a detailed discussion of the rationale for the opinions rendered with consideration of the pertinent lay and medical evidence of record. 

4.  Then readjudicate the claim in light of the additional evidence obtained.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claim.  38 C.F.R. § 3.655 (2010).

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


